ICJ_163_ImmunitiesCriminalProceedings_GNQ_FRA_2016-12-07_ORD_01_NA_02_EN.txt. 1175




                  DECLARATION OF JUDGE GAJA



   Over the years the Court has increased the transparency of its delibera-
tions. In its judgments, the Court records in the operative part (dispositif)
all the main decisions, whether it accepts or rejects the requests of the
Parties. Moreover, it gives the names of the judges who voted in favour
or against each decision. However, when it comes to orders on provi-
sional measures, transparency is still wanting. The Court states in the dis-
positif the decisions which grant, possibly in a modiﬁed form, the requests
of one of the Parties, but, when it indicates some measures, it does not
record in the operative part the rejection of other requests. No reference
is made by the Court in any part of the order to the opinions of individ-
ual judges with regard to the rejection of these requests.

   Following this practice, in the present Order the dispositif only speciﬁes
the measures indicated by the Court, or more accurately most of them,
since the indicated deferment of the execution of any measure of conﬁsca-
tion concerning the building at 42 Avenue Foch in Paris, which is stated
in paragraph 95 of the Order, is hardly covered by the dispositif. What
appears to be missing in particular is the decision on the request concern-
ing the immunity of Mr. Teodoro Nguema Obiang Mangue from crimi-
nal jurisdiction, although the matter is discussed in a large part of the
reasons. This way of proceeding may allow the Court, as in the case of
the present Order, to reach unanimity in all the votes stated in the Order.
However, it cannot hide that, as some individual opinions attached to the
Order show, divergent views were expressed concerning the request for
immunity.
   It may be excessive to suggest that all the decisions concerning even
minor requests of provisional measures should be recorded in the disposi-
tif. However, when a large part of an order is devoted to discussing a
certain issue, it would be reasonable, in the interest of greater transpar-
ency, for the Court to give due emphasis to its decision on that issue and
state which judges were in favour and which were against.


                                                (Signed) Giorgio Gaja.




31

